Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−13695−JNP
                                         Chapter: 13
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joseph B Klepka Jr                                       Regina L Klepka
   201 Paris Avenue                                         201 Paris Avenue
   Brooklawn, NJ 08030                                      Brooklawn, NJ 08030
Social Security No.:
   xxx−xx−7191                                              xxx−xx−8608
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN


Date:               5/1/19
Time:                10:00 AM
Location:            4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper
Street, Camden, NJ 08101−2067

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: February 25, 2019
JAN: bed

                                                       Jeanne Naughton
                                                       Clerk, U. S. Bankruptcy Court
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                 Case No. 19-13695-JNP
Joseph B Klepka, Jr                                                                    Chapter 13
Regina L Klepka
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0312-1          User: admin                  Page 1 of 2                   Date Rcvd: Feb 25, 2019
                              Form ID: 132                 Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db/jdb         +Joseph B Klepka, Jr,    Regina L Klepka,   201 Paris Avenue,    Brooklawn, NJ 08030-2526
518044445      +1st Colonial Community,    210 Lake Dr E Ste 300,   Cherry Hill, NJ 08002-1163
518044446      +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
518044447      +Citibank/Best Buy,    Attn: Bankruptcy,   Po Box 790441,    St. Louis, MO 63179-0441
518044448      +Citibank/Goodyear,    Citibank Corp/Centralized Bankruptcy,    Po Box 790034,
                 St Louis, MO 63179-0034
518044449      +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,    Po Box 790034,
                 St Louis, MO 63179-0034
518044450      +Citicards Cbna,    Citi Bank,   Po Box 6077,   Sioux Falls, SD 57117-6077
518044455      +Energy People Fcu,    Po Box 279,   Medford, NJ 08055-0279
518044457      +Lincoln Automotive Financial Service,    Attn: Bankruptcy,    Po Box 542000,
                 Omaha, NE 68154-8000
518044458      +Lyons Dougherty and Valdez,    136 Gaither Dr. Suite 100,    PO Box 1269,
                 Mount Laurel, NJ 08054-7269
518044467       Target,   Target Card Services,    Mail Stop NCB-0461,    Minneapolis, MN 55440
518044470      +Wells Fargo/Bob’s Discount Furniture,    Attn: Bankruptcy,    Po Box 10438,
                 Des Moines, IA 50306-0438

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Feb 26 2019 00:38:35        U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Feb 26 2019 00:38:31        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518044451      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 26 2019 00:38:16        Comenity Bank/Torrid,
                 Attn: Bankruptcy Dept,     Po Box 182125,    Columbus, OH 43218-2125
518044452      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 26 2019 00:38:17
                 Comenity Bank/Victoria Secret,     Attn: Bankruptcy Dept,    Po Box 182125,
                 Columbus, OH 43218-2125
518044453      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 26 2019 00:38:17        Comenity Capital/mprc,
                 Attn: Bankruptcy Dept,     Po Box 182125,    Columbus, OH 43218-2125
518044454      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 26 2019 00:38:17        Comenitycapital/boscov,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
518044456      +E-mail/Text: bncnotices@becket-lee.com Feb 26 2019 00:37:49        Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,   Milwaukee, WI 53201-3120
518044459      +Fax: 407-737-5634 Feb 26 2019 00:50:46       Ocwen Loan Servicing,    Attn: Research/Bankruptcy,
                 1661 Worthington Rd    Ste 100,    West Palm Beach, FL 33409-6493
518044460      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:44        Syncb/Toys ’R’ Us,
                 Attn: Bankruptcy,    Po Box 965004,    Orlando, FL 32896-5004
518045553      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:08        Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
518044461      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:44        Synchrony Bank/Amazon,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044462      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:08        Synchrony Bank/Lowes,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044463      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:42:14        Synchrony Bank/Old Navy,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044464      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:44        Synchrony Bank/QVC,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044465      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:42:13        Synchrony Bank/TJX,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044466      +E-mail/PDF: gecsedi@recoverycorp.com Feb 26 2019 00:41:08        Synchrony Bank/Walmart,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
518044468       E-mail/Text: bankruptcy@td.com Feb 26 2019 00:38:38        TD Bank, N.A.,    32 Chestnut Street,
                 Po Box 1377,    Lewiston, ME 04243
                                                                                                TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518044469        Unity Federal Credit
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 25, 2019
                                      Form ID: 132                       Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Brad J. Sadek    on behalf of Debtor Joseph B Klepka, Jr bradsadek@gmail.com, bradsadek@gmail.com
              Brad J. Sadek    on behalf of Joint Debtor Regina L Klepka bradsadek@gmail.com,
               bradsadek@gmail.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 4
